Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.333-73314, 333-73316, 333-147654, and 333-161046 on FormS-8 of our reports datedMarch10, 2016, relating to the consolidated financial statements and financial statement schedule of Alliance HealthCare Services,Inc., and subsidiaries (the “Company”) and the effectiveness of the Company's internal control over financial reporting appearing in this Annual Report on Form10-K of the Company for the year endedDecember31, 2015. /s/ Deloitte& ToucheLLP
